On Rehearing

Some of the appellees state in their motion for rehearing1 that this court “did not address the issue it should have decided.”2 Appellees then state:
This issue is not whether constructive notice “bars” the Johnsons’ claims, as the Court discussed in its opinion, but rather whether constructive notice commenced the running of the two-year statute of limitations — a point totally ignored by the Court in its Opinion. (Emphasis in appel-lees’ motion)
Appellees ignore the fact that the original opinion stated that the point of error was sustained because:
[Ajppellees’ summary judgment proof does not conclusively show that appellants’ claims are barred by the two year statute of limitations. (Emphasis added)
The court’s original opinion discussed ap-pellees’ argument that, “as a matter of law, appellants were charged with notice” of the recorded easements and that, consequently, they “discovered or in the exercise of reasonable diligence should have discovered” that the assurance of no easements on the property was “false” more than two years before the lawsuit was filed.
Appellees also complain in their motion for rehearing that this court did not discuss Mooney v. Harlin, 622 S.W.2d 88 (Tex.1981), and Sherman v. Sipper, 137 Tex. 85, 152 S.W.2d 319 (1941), two supreme court cases which appellees contend “directly control” the outcome of this case.3 None of the eases cited in the two motions for rehearing discuss the Deceptive Trade Practices Act; the later case of Ojeda de Toca v. Wise, 748 S.W.2d 449 (Tex.1988), makes it clear that “imputed notice under the real property recording statutes” is not a defense to a buyer’s action for damages from a deceptive trade practice. We agree with the holding in Lightfoot v. Weissgarber, 763 S.W.2d 624 at 627 (Tex.App.—San Antonio 1989, writ den’d), that:
Weissgarber argues that the recording of the deed to him in March 1984 constituted notice to plaintiffs and began the limitations period. However, the recent case of Ojeda de Toca v. Wise, 748 S.W.2d 449, 451 (Tex.1988) indicates otherwise_ It therefore was not incumbent on the plaintiffs in this case to search the title records. The recording of the deed, of itself, would not operate to constitute notice to them [which would] begin the running of the statute of limitations. (Emphasis added)
Moreover, if constructive notice is not a defense on the merits to claims under the Deceptive Trade Practices Act, it would defy logic for us to hold that the same constructive notice “conclusively shows” (as required for a summary judgment based upon Section 17.565 of that Act) that, more than two years before their lawsuit was filed, the consumers “discovered or in the exercise of reasonable diligence should have discovered” the false assurance that there were no easements on the property which they purchased.
*71Appellees also complain in their motion for rehearing that this court did not discuss their argument that the discovery rule does not apply to the claims of negligence and gross negligence; however, those issues are not “necessary to final disposition” of this appeal under TEX.R.APP.P. 90(a). The trial court’s summary judgment has to be reversed because the claims under the Deceptive Trade Practices Act were not shown to be barred by the two year statute of limitations. While trial courts have the power to grant partial summary judgments, appellate courts should not write dicta by addressing issues which are not necessary to the disposition of the appeal.
Both motions for rehearing are overruled.

. This motion was filed by Stewart Title Company of Fort Bend County, Stewart Title Guaranty Company, and Faye Stromatt.


. A separate motion for rehearing was filed by the other appellee, Prudential Relocation Management Limited Partnership, formerly known as Merrill Lynch Operating Partnership, L.P. Prudential also argues that:
When a person is charged with knowledge with the contents of a public record, as in this case, limitations on a cause of action for failing to disclose that information begins to run at the time the person is charged with knowledge of the public records containing the information.


.Prudential also complains that the court does not discuss three Texas court of appeals cases and one Fifth Cirpuit case which it says support the proposition that:
[R]ecording a document in the public records serves as constructive notice for limitations for those persons who are under an obligation to search the records. (Emphasis added)